Plaintiff in Error was struck and injured by an automobile driven by Defendant in Error as he was *Page 720 
crossing Central Avenue in St. Petersburg, Florida. He brought this action for personal injuries. A trial resulted in a verdict and judgment for the defendant and plaintiff took writ of error. All errors assigned in this Court are predicated on the charge of the trial Court to the jury.
We have examined all charges complained of including the pertinent evidence. The charge is afflicted with some unnecessary talk and remarks but on the whole, we cannot say positively that it was harmful. The pertinent evidence was in conflict but there is ample direct evidence to support the verdict.
The verdict of a jury approved by the trial court will not be reversed when the record as a whole is as consistent or more so with the conclusion of the jury as it is with any other theory.
It is therefore affirmed.
Affirmed.
ELLIS, C.J. and TERRELL and BROWN, J.J., concur.
WHITFIELD, P.J., and BROWN and CHAPMAN, J.J., concur in the opinion and judgment.